     Case 3:21-cv-00032-MMD-CLB Document 4 Filed 03/31/21 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     DARYON ROBINSON,                                   Case No. 3:21-cv-00032-MMD-CLB

7                                     Plaintiff,                       ORDER
             v.
8
      DR. NAUGHTON,
9
                                  Defendant.
10

11          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

12   by Plaintiff Daryon Robinson, a prisoner incarcerated at the Northern Nevada Correctional

13   Center (“NNCC”). On January 21, 2021, this Court issued an order denying the Plaintiff’s

14   application to proceed in forma pauperis, without prejudice, because the application was

15   incomplete. (ECF No. 3 at 2.) The Court ordered Plaintiff to file a fully complete application

16   to proceed in forma pauperis or pay the full filing fee of $402 on or before March 29, 2021.

17   (Id. at 2.) The March 29, 2021 deadline has now expired, and Plaintiff has not filed another

18   application to proceed in forma pauperis, paid the full $402 filing fee, or otherwise

19   responded to the Court’s order.

20          District courts have the inherent power to control their dockets and “[i]n the

21   exercise of that power, they may impose sanctions including, where appropriate . . .

22   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

23   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

24   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

25   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

26   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

27   (affirming dismissal for failure to comply with an order requiring amendment of complaint);

28   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
     Case 3:21-cv-00032-MMD-CLB Document 4 Filed 03/31/21 Page 2 of 3


1    comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone

2    v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to

3    comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

4    (affirming dismissal for lack of prosecution and failure to comply with local rules).

5           In determining whether to dismiss an action for lack of prosecution, failure to obey

6    a court order, or failure to comply with local rules, the court must consider several factors:

7    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

8    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

9    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

10   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

11   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

12          Here, the Court finds that the first two factors, the public’s interest in expeditiously

13   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

14   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

15   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

16   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

17   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

18   disposition of cases on their merits—is greatly outweighed by the factors in favor of

19   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

20   the court’s order will result in dismissal satisfies the “consideration of alternatives”

21   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

22   at 1424. The Court’s order requiring Plaintiff to file a fully complete application to proceed

23   in forma pauperis or pay the full $402 filing fee on or before March 29, 2021 expressly

24   stated: “IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete

25   application to proceed in forma pauperis with all three documents or pay the full $402

26   filing fee for a civil action on or before March 29, 2021, this case will be subject to

27   dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case

28   number, when Plaintiff has all three documents needed to file a complete application to

                                                   2
     Case 3:21-cv-00032-MMD-CLB Document 4 Filed 03/31/21 Page 3 of 3


1    proceed in forma pauperis or pays the the full $402 filing fee.” (ECF No. 3 at 3.) Thus,

2    Plaintiff had adequate warning that dismissal would result from noncompliance with the

3    Court’s order to file a fully complete application to proceed in forma pauperis or pay the

4    full $402 filing fee on or before March 29, 2021.

5           It is therefore ordered that this action is dismissed without prejudice based on

6    Plaintiff’s failure to file a fully complete application to proceed in forma pauperis or pay

7    the full $402 filing fee in compliance with this Court’s order dated January 21, 2021. (ECF

8    No. 3.)

9           It is further ordered that the Clerk of Court will close the case and enter judgment

10   accordingly. No other documents may be filed in this now-closed case.

11          DATED THIS 31st Day of March 2021.

12

13

14
                                               MIRANDA M. DU
15                                             CHIEF UNITED STATES DISTRICT JUDGE

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  3
